DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felisha Fox on 01/11/2021.

The application has been amended as follows: 

In the claims:
 1.	An injection apparatus comprising:
a base having a ring shaped bottom surface for placement against a patient’s skin, wherein the base includes one or more apertures;
an anesthetic holder connected to and extending from the base that retains an anesthetic, wherein the holder is in fluid communication with the one or more apertures to dispense the anesthetic to the patient’s skin;
one or more vibration motors affixed to the holder; and
a hollow cylinder having a first end, [[and]] a second end, and a longitudinal body extending between said first and second end, wherein an opening in the first end is configured to receive an injecting pen longitudinally within an interior of the hollow cylinder and the second end is located concentrically adjacent to the base and is configured to allow the injecting pen to contact the patient’s skin to administer an injection to the patient.
2.	The injection apparatus of claim 1, further including a capacitive sensor located on the base and configured to detect contact of the base with the patient’s skin to turn the device on.
3.	Cancelled
4.	The injection apparatus of claim 1, further including a Universal Serial Bus [[[USB]] port electrically connected to the one or more vibration motors and/or one or more batteries for powering/recharging the one or more vibration motors and/or one or more batteries.


In the spec:
On Page 2 of the specification 
Replace: 
“13	Micro USB charging port”
With
“13	Micro Universal Serial Bus (USB) charging port”

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The amended limitations define a combination of limitations which define a structure not seen in the prior art.
Specifically in the prior art a base having a bottom surface with at least one aperture is easily found for example U.S. Patent #2,674,246 to Bower.  The use of a vibration means to reduce the pain of an injection is also a known concept as seen in U.S. Patent #3,620,209 to Kravitz, U.S. Patent #6,231,531 to Lum et al.

	U.S. PG-Pub 2008/0086159 to Zweifler discloses possibly the closest prior art to the instant case where an apparatus is placed against a user’s skin.  The device has a central portion which receives a needle portion of an injecting pen.  The apparatus includes a reservoir that holds an anesthesia gel and is connected to a vibration device which causes vibration of the device. [0042]
	However the instant amendments to the claim define a ring structure that is concentric to the central hollow cylinder which holds the injecting pen defining a different structure than seen bove.
	Other references that disclose the state of the technology or could have been used as part of a 103 rejection to the limitations pre amendment but no longer read on the claims after amendment are:
	U.S. Patent #4,373,526 to Kling, U.S. PG-Pub 2005/0182364 to Burchman, U.S. PG-Pub 2008/0086063 to Baxter et al., U.S. PG-Pub 2008/0188779 to Vallero, U.S. PG-Pub 2008/0255483 to Goldberg, U.S. PG-Pub 2010/0211010 to Wycoki, U.S. PG-Pub 2011/0046556 to Kaft, U.S. Pg-Pub 2014/0074080 to Halaka, and U.S. PG-Pub 2015/0283334 to Marx et al., U.S. Patent #9,770,561 to Dixon, and U.S. PG-Pub 2018/0071457 to Lima et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649